Citation Nr: 0840393	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for gouty arthritis 
affecting the knees, currently rated as 40 percent disabling.

2.  Entitlement to service connection for a thoracolumbar 
disability, as secondary to his gouty arthritis affecting the 
knees

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to January 
1973 and from April 1984 to August 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim.

In July 2005, the RO denied the veteran's claim for service 
connection for a thoracolumbar disability, as secondary to 
his gouty arthritis affecting the knees.
In August 2005, the RO received additional evidence, 
pertaining to his thoracolumbar disability, from the veteran 
indicating his disagreement with the decision.  A statement 
of the case must be issued on this claim.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The issue of entitlement to service connection for a 
thoracolumbar disability, as secondary to his gouty arthritis 
affecting the knees is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Totally incapacitating constitutional manifestations 
associated with active joint involvement have been 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the veteran's 
gouty arthritis affecting the knees are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5017 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to an Increased Rating for Gouty Arthritis 
Affecting the Knees

Service connection for gouty arthritis affecting the knees 
was established by an August 1986 rating decision, at which 
time a 20 percent rating was assigned.  The rating was 
increased to 40 percent in a July 2005 rating decision, 
effective from September 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 40 percent under 38 C.F.R. 
§ 4.71a Diagnostic Code 5017.  A rating of 40 percent is 
warranted when symptom combinations productive of definite 
impairment of health are objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  38 C.F.R. § 4.71a Diagnostic Code 5017 
(2008).  He currently seeks an increased rating.  

A rating of 100 percent is warranted when there are 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5017 (2008).

The veteran states that his gout has become progressively 
worse.  The veteran was afforded a VA examination in December 
2004.  It was noted that the veteran had nine arthroscopic 
surgeries to his left knee and that gouty crystals were 
recovered.  The veteran has had progressive right knee pain 
since 1984, and also had a right knee arthroscopy.  He has 
bilateral knee pain rated at a 7/10 on a daily basis, and the 
pain approaches a 10/10 occurring once every two months 
lasting up to one week.  The veteran was noted to be in a 
wheelchair for the past year, and although he was able to 
transfer and drive independently, he could walk only a few 
steps.  The veteran's pain was mildly controlled with Vicodin 
and OxyContin.  The examiner stated the veteran's pain is 
increased with any type of activity, prolonged sitting, 
standing or lifting.  The veteran had weakness, stiffness, 
and swelling to bilateral legs.  There was no specific 
locking but he had giving away in his left knee greater than 
his right.  Additionally, he had easy fatigability.  The 
veteran stated he has been hospitalized approximately twenty 
days over the past year for his spine surgery, which is in 
part due to his gouty arthritis.  The veteran's gait was not 
described because he was in a wheelchair.  He was able to 
stand with much assistance.  The diagnosis was gouty 
arthritis affecting bilateral knees, left greater than right, 
and thoracic and lumbosacral spine.  

The examiner opined that the veteran's major functional 
impact would be that of pain followed by weakness followed by 
lack of endurance.  The examiner stated the veteran had a 
functional loss of 10 days over the past year due to flare-
ups, and that the veteran's knee impairment has led to 
degenerative changes in the back that have progressed rapidly 
and required surgery.  The examiner also opined that the 
veteran's current joint complaints are caused by the gouty 
arthritis, that the veteran suffers from a severe level of 
disability, and that he would not be able to perform any type 
of functional work at this time due to his gouty arthritis 
affecting the knees.  The examiner additionally recommended 
total disability.

Under these circumstances, a rating of 100 percent is 
warranted.  As discussed previously, a rating of 100 percent 
is warranted when there are constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.  The veteran is in a wheelchair and is unable 
to stand for more than a few minutes.  Additionally, the 
veteran is unable to perform any type of functional work due 
to his gouty arthritis affecting the knees.  Accordingly, the 
Board finds that the veteran's symptoms more closely 
approximate the requirements necessary to warrant a 100 
percent disability rating.


ORDER

A disability rating of 100 percent for the veteran's gouty 
arthritis affecting the knees is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

In July 2005, the RO denied the veteran's claim for service 
connection for a thoracolumbar disability, as secondary to 
his gouty arthritis affecting the knees.
In August 2005, the RO received additional evidence 
pertaining to his thoracolumbar disability from the veteran 
indicating his disagreement with the decision.  A statement 
of the case (SOC) must be issued on this claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Id.
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for a thoracolumbar 
disability, as secondary to his gouty 
arthritis affecting the knees.  The 
veteran should be advised of the time 
period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate 
consideration only if the appellant 
files a timely substantive appeal.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claim.  If the claim remains denied, issue to the veteran 
a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


